DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
The term "approximately" in claim 18 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 18 recites “approximately one millimeter”; however, since the specification does not provide a standard for ascertaining the degree of accuracy “approximately” refers to, one of ordinary skill in the art would not be able to determine how close a given value would have to be to one millimeter in order to be “approximately one millimeter.” For examination purposes, the claim is interpreted as requiring a diameter of one millimeter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2017/0122286 A1) in view of Bonnet et al. (US 8,414,261)
	Regarding claim 1, Alexander discloses a rotor blade for a wind turbine (blade shown in Figs. 1 and 2), wherein the rotor blade comprises a pressure side 100, a suction side 102, a leading edge section with a leading edge 104, and a trailing edge section with a trailing edge 106 (the structure of the blade shown and labeled in Figs. 1 and 2), an airflow flows along a surface of the rotor blade from the leading edge section to the trailing edge section and builds up a boundary layer in close proximity to the surface of the rotor blade (as disclosed in at least paragraphs 47 and 52, air flows over the blade and a boundary layer exists on the blade when 

    PNG
    media_image1.png
    561
    791
    media_image1.png
    Greyscale


Alexander is silent regarding the cover is attached on a connection plate and the connection plate is connected to the surface of the rotor blade. Alexander does disclose the cover may be attached to a substrate 306 rather than directly to the surface of the blade for ease of manufacturing or attachment (paragraph 56), but does not expressly state the substrate is a plate.
However, Bonnet discloses a wind turbine blade with a plurality of noise reduction features 112 forming a cover (the plurality of noise reduction features together forming a 

    PNG
    media_image2.png
    448
    388
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alexander to have the cover attached to a connection plate, and the connection plate connected to the surface of the rotor blade, (for 
Regarding claim 2, Alexander further discloses the predetermined distance between the surface of the rotor blade and the cover of the noise reduction device is between 0.5 millimeters and 100 millimeters (the configuration disclosed in Alexander, Page 5, Table 1, Line 1, has a height of 4 mm, which corresponds to the distance between the surface of the rotor blade and the cover; see also the rest of the embodiments in Table 1 with heights of either 4 or 8 mm, as well as paragraph 11 disclosing a range for the height).
Regarding claim 3, Alexander further discloses the rotor blade comprises a root section 110 (Alexander, Figs. 1 and 2), where the rotor blade is capable of being attached to a rotor (paragraph 9 discloses the blade is a wind turbine blade, and thus is capable of being attached to a rotor), and a tip section 108 (Figs. 1 and 2), which is a section of the rotor blade that is furthest away from the root section (as shown in Figs. 1 and 2), and the noise reduction device is connected to the rotor blade in an outboard section of the rotor blade, wherein the outboard section of the rotor blade is defined as being a 40 per cent section of the rotor blade which is adjacent to the tip section (as disclosed in Alexander, paragraph 51, the noise reducer may be located within 40% of the span from the tip 108).
Regarding claim 11, Alexander further discloses the noise reduction device covers at least partially the trailing edge section of the rotor blade (as shown in Fig. 3, filaments 302 cover and extend beyond trailing edge 106; see also paragraph 50, which discloses the noise reducer is formed on the trailing edge).
Regarding claim 12, Alexander further discloses the cover extends further downstream into the airflow than the trailing edge of the rotor blade (as shown in Figs. 3 and 5, filaments 302 extend beyond the trailing edge 106; paragraph 50 also discloses the noise reducer may extend beyond the trailing edge).
Regarding claim 16, Alexander further discloses the cover comprises a set of bars (filaments 302 are formed in the shape of bars, as shown in Figs. 3 and 5).
Regarding claim 17, Alexander in view of Bonnet discloses the invention as claimed in claim 16, as set forth above.
Alexander further discloses the set of bars extend downstream of the trailing edge (as shown in Figs. 3 and 5, filaments 302 extend beyond the trailing edge 106; paragraph 50 also discloses the noise reducer may extend beyond the trailing edge).
Alexander as modified by Bonnet is silent regarding the set of bars extending in a curved manner. Alexander does disclose that the height of the bars may be constant or variable (Alexander, paragraph 56, discloses other configurations such as having the filaments 302 kept at a constant height above the airfoil; Fig. 3 shows the filaments given an increasing height above the airfoil as the filament approaches the trailing edge); since curvature of the bars is defined by the height of the bars above the airfoil, Alexander at least envisions the bars extending in a curved manner relative to the airfoil surface. Furthermore, Bonnet discloses a 

    PNG
    media_image3.png
    347
    503
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bars of Alexander to extend in a curved manner, as taught by Bonnet, since Bonnet teaches a curvilinear profile for a cover of a noise reducing device on the trailing edge of a turbine blade is a suitable alternative to a linear profile. It has been held that changes in shape are obvious to one of ordinary skill in the art absent persuasive evidence that the particular claimed configuration is significant (MPEP 2144.04 (IV)(B)).
Regarding claim 18, Alexander in view of Bonnet discloses the invention as claimed in claim 17, as set forth above.
	Alexander in view of Bonnet is silent regarding the bars having a diameter of approximately one millimeter (as noted in the 112 rejection above, this claim is interpreted as requiring the bars to be one millimeter). 
Alexander does however disclose embodiments where the bars have a diameter of 1.25 mm and 2.5 mm (Alexander, Page 5, Table 1), and further discloses that the diameter of the bars (filaments 302) are preferably less than 100% of the boundary layer thickness (Alexander, paragraph 55). In addition, Alexander sets forth that the diameter of the bars is a result-effective variable, wherein a change in the diameter results in a change in lift and noise reduction (Alexander, paragraph 63, discloses filament diameter is among the geometric variables considered during performance testing). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diameter of the bars of Alexander to have a diameter of one millimeter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745